internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb hw plr-t-103512-15 date date _ legend taxpayer company a company b company c trust bankruptcy court plan_year year year dollar_figurex dear this responds to your letter dated date and subsequent correspondence requesting a ruling under sec_4976 of the internal_revenue_code code regarding the termination of trust and the transfer of trust assets to various charitable organizations plr-t-103512-15 facts taxpayer is a business_trust established pursuant to an order of the bankruptcy court in connection with the insolvency of company a company a was formed after its former parent company company b went bankrupt in year company a and its affiliates including company c filed for chapter protection in bankruptcy court in year year taxpayer took over the company a bankruptcy_estate in company b provided welfare benefits to its employees through plan including medical benefits group term life_insurance benefits severance benefits and disability benefits plan benefits company b established trust to hold and invest the contributions it made and to pay or provide plan benefits to employees taxpayer is the successor_in_interest and assignee of certain assets and obligations of company a including those relating to plan trust intends to terminate and transfer all remaining trust assets after payment of administrative expenses related to the termination to various unrelated charitable organizations taxpayer represents as follows date all of the remaining assets in trust are derived from contributions made after all contributions to trust were deducted by company a company b or company c trust is a voluntary employees’ beneficiary association under sec_501 of the code the total amount of the previously deducted contributions exceeds the amount of the remaining assets in trust as of date there are no remaining participants in plan all benefits owed under plan have been paid and there are no outstanding benefit claims or liabilities the amount of remaining assets in trust as of date is approximately dollar_figurex taxpayer acknowledges that the transfer of the remaining assets in trust to the charitable organizations will be subject_to the tax_benefit_rule plr-t-103512-15 taxpayer will take the fair_market_value of the remaining assets in trust that are transferred to the charitable organizations into income under the tax_benefit_rule and no portion of that amount is excludable under sec_111 taxpayer will not take a charitable deduction for the amount transferred to the charitable organizations ruling requested taxpayer has requested a ruling that the termination of trust and the transfer of the remaining assets in trust to various charitable organizations will not result in a reversion to taxpayer within the meaning of sec_4976 and therefore will not cause taxpayer to be subject_to the excise_tax under sec_4976 law sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where plr-t-103512-15 there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions d pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund’s qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including organizations described in sec_501 sec_512 provides generally that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid the term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set aside- plr-t-103512-15 i for a purpose specified in sec_170 or ii in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with a purpose described in clause i or ii to income so set_aside is used for a purpose other than that described in clause i or ii such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year if during the taxable_year an amount which is attributable sec_512 limits amounts set_aside to provide benefits described in sec_512 that can be treated as exempt_function_income sec_170 provides that the term charitable_contribution includes a contribution or gift by an individual to or for_the_use_of a domestic fraternal society order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis and conclusion as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite the proposed transfer of the remaining assets in trust to charitable organizations will allow amounts attributable to contributions made for the purpose of providing plan benefits to be transferred and used for charitable purposes thus the transfer will implicate the tax_benefit_rule because taxpayer deducted the amount of the contributions for plan benefits in a prior year but now plans to transfer the assets to charitable organizations which is fundamentally inconsistent with the premise of the deduction taxpayer has therefore represented that it will include the fair_market_value of the assets in income under the tax_benefit_rule plr-t-103512-15 as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 to include any portion of a welfare_benefit_fund reverting to the benefit of the employer furthermore sec_512 contemplates that a voluntary employees’ beneficiary association may make a contribution to a charitable_organization based on the information submitted by taxpayer it does not appear that the transfer of assets to the unrelated charitable organizations will result in any portion of trust reverting to the benefit of taxpayer thus the termination of trust and the transfer of trust assets to charitable organizations will not result in a disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it specifically this ruling does not address the tax consequences to trust sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely is janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
